FILED
                             NOT FOR PUBLICATION                            FEB 22 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BLANCA ODILIA RAMIREZ TISTA and                   No. 10-71566
ABELARDO AGUILAR RAMIREZ,
                                                  Agency Nos. A029-322-436
              Petitioners,                                    A075-718-007

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted February 21, 2012 **


Before: FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Blanca Odilia Ramirez Tista and her son Abelardo Aguilar Ramrirez, natives

and citizens of Guatemala, petition for review of the decision of the Board of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Immigration Appeals dismissing their appeal from the immigration judge’s denial

of their applications for asylum and withholding of removal.

      Substantial evidence supports the agency’s determination that petitioners did

not establish past persecution based on petitioners being attacked and robbed by

gang members because they failed to allege any nexus between the harm they

suffered and one of the statutorily protected grounds. See Zetino v. Holder, 622

F.3d 1007, 1016 (9th Cir. 2010) (“[a]n alien’s desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.”); Sangha v. INS, 103 F.3d 1482, 1489 (9th Cir. 1997) (a

petitioner cannot establish a nexus to a protected ground by inference unless the

inference is clear). Accordingly, because petitioners failed to demonstrate past

persecution or a well-founded fear of future persecution on account of a protected

ground, we deny the petition for review as to their asylum and withholding of

removal claims. See INS v. Elias-Zacarias, 502 U.S. 478, 482-83 (1992); Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                   10-71566